DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on February 8, 2022.  Claims 6, 11, and 14 have been cancelled.  Claims 21-23 have been added.  Claims 1, 3-5, 7-8, 10, 12-13, 15, and 19-20 have been amended.  Claims 1-5, 7-10, 12-13, and 15-23 have examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 21 is objected to because of the following informalities:  The claim recite the term, “the attributes”, which lacks antecedent basis.  Appropriate correction is required.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-10, 12-13, and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1, 19, and 20 recite the limitations, "receiving a set of contract data elements relating to a contract to be established including at least some negotiable contract data elements, the set of contract data elements being received from either one of another entity or a deal negotiation component associated with the entity; validating the contract data elements using an associated contract schema and a schema-based validation algorithm, wherein the contract schema is a schema definition and contains sufficient information for electronically validating the contract data elements; and, when the contract data elements are valid, transmitting the contract data elements to the other of the deal negotiation component or another entity for acceptance or replacement of the contract data elements, wherein transmitting the contract data elements to another entity includes:  generating a digital signature associated with the contract data elements by digitally signing the contract data elements or a representation thereof using an encryption key associated with the entity; and, transmitting the digital signature and either of the contract data elements or the representation thereof to the other entity.”  Independent claims 1, 19, and 20 are directed to the abstract idea of certain methods of organizing human activity under commercial or legal interactions (e.g., agreements in the form of a contracts).  
The recited claim limitations, “receiving a set of contract data elements relating to a contract to be established including at least some negotiable contract data elements, the set of contract data elements being received from either one of another entity or a deal negotiation component associated with the entity; validating the contract data elements using an associated contract schema and a schema-based validation algorithm, wherein the contract schema is a schema definition and contains sufficient information for electronically validating the contract data elements; and, when the contract data elements are valid, transmitting the contract data elements to the other of the deal negotiation component or another entity for acceptance or replacement of the contract data elements, wherein transmitting the contract data elements to another entity includes:  generating a digital signature associated with the contract data elements by digitally signing the contract data elements or a representation thereof using an encryption key associated with the entity; and, transmitting the digital signature and either of the contract data elements or the representation thereof to the other entity.” are directed to the abstract ideas of certain methods of organizing human activity under agreements in the form of contracts.  Specifically, a receiving contract data, evaluating the contract data, signing the contract, and transmitting the contract are typical steps in handling agreements/contracts.  
Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The applicant’s specification discloses, “The computing device (900) may be suitable for storing and executing computer program code.  The various participants and elements in the previously described system diagrams may use any suitable number of subsystems or components of the computing device (900) to facilitate the functions described herein. The computing device (900) may include subsystems or components interconnected via a communication infrastructure (905) (for example, a communications bus, a network, etc.). The computing device (900) may include one or more processors (910) and at least one memory component in the form of computer-readable media. The one or more processors (910) may include one or more of: CPUs, graphical processing units (GPUs), microprocessors, field programmable gate arrays (FPGAs), application specific integrated circuits (ASICs) and the like. In some configurations, a number of processors may be provided and may be arranged to carry out calculations simultaneously. In some implementations various subsystems or components of the computing device (900) may be distributed over a number of physical locations (e.g. in a distributed, cluster or cloud-based computing configuration) and appropriate software units may be arranged to manage and/or process data on behalf of remote devices.” (pages 39-40 of applicant’s specification) reads on a general purpose computer.  Based on the applicant's specification, elements in claims 1-5, 7-10, 12-13, and 15-23 require no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of a deal negotiation component, processor, memory, and computer program instructions are well understood, routine and conventional elements that amount to no more than implementing an idea with a computerized system. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.   
Dependent claims 2-5, 7-10, 12-13, 15-18, and 21-23 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims: 2 (“deal negotiation component”), 4-5 (“encryption key”), and 10 (“obfuscation/deobfuscation key”) do not amount to significantly more than the judicial exception. Dependent claims 2-5, 7-10, 12-13, 15-18, and 21-23 do not recite additional elements that amount to significantly more than the judicial exception.




Allowable Subject Matter
The following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, suggested claim presented to applicant for consideration: 
A method comprising:

receiving, by a receiving component of a computing device, a set of contract data elements relating to a contract to be established including at least some negotiable contract data elements, the set of contract data elements being received from a deal negotiation component associated with the computing device, wherein the deal negotiation component is configured for automatic negotiation of contracts without human intervention;
validating, by a validating component of the computing device, the contract data elements using an associated contract schema and schema based validation algorithm, wherein the contract schema is a schema definition and contains sufficient information for electronically validating the contract data elements; 
determining, by the validating component of the computing device, the contract data elements are valid and complete; 
in response the contact data elements are valid and complete, generating, by a digital signature component of the computing device, a digital signature associated with the contract data elements by digitally signing the contract data elements or a representation thereof using an encryption key associated with the entity; and,
transmitting, by a transmitting component of the computing device, through a network, the contract data elements and the digital signature for acceptance or replacement of the contract data elements to the deal negotiation component of a second computing device associated with another entity, wherein the deal negotiation component is configured for automatic negotiation of contracts without human intervention.
Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. 
A.  According to applicant’s argument on page 9 of the remarks discloses, “However, as amended herein, it is clarified that the validation of the contract data element is implemented electronically by the validation algorithm and the claims further recite digital signing of transmitted contract data elements. These actions cannot be performed by human mind. Thus, Applicant respectfully submits that the claims are not ineligible abstract ideas.”  The examiner respectfully disagrees.
The examiner notes the claims are directed to the abstract idea under the category of certain methods of organizing human activity (e.g., commercial or legal interactions including agreements in the form of contracts; legal obligation), but not the category of mental processes (e.g., concepts performed in the human mind).  Specifically, the independent claims 1, 19, and 20 recite, “receiving a set of contract data elements relating to a contract to be established including at least some negotiable contract data elements, the set of contract data elements being received from either one of another entity or a deal negotiation component associated with the entity; validating the contract data elements using an associated contract schema and a schema-based validation algorithm, wherein the contract schema is a schema definition and contains sufficient information for electronically validating the contract data elements; and, when the contract data elements are valid, transmitting the contract data elements to the other of the deal negotiation component or another entity for acceptance or replacement of the contract data elements, wherein transmitting the contract data elements to another entity includes:  generating a digital signature associated with the contract data elements by digitally signing the contract data elements or a representation thereof using an encryption key associated with the entity; and, transmitting the digital signature and either of the contract data elements or the representation thereof to the other entity.” are directed to a contract and/or legal obligations.  The contract and legal obligations are an abstract idea.    
B.  According to applicant’s argument on page 9 of the remarks disclose, “However, even assuming, for the sake of argument, the Examiner maintains the position that the claims involve an abstract idea at some level, Applicant respectfully submits that they are integrated into practical application, and thus comply with section 101 under Step 2 A prong 2.  As amended herein, additional elements for establish a multi-party contract are added.  These additional elements convert the actions implemented by the computer to ability to facilitate the establishment of an inter-company transaction agreement and real-time contract negotiations. Thus, the claim recites the additional elements integrate the judicial exception into a practical application.”  The examiner respectfully disagrees.
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Additionally, the claims do not recite a computer performing critical steps of the invention and the claims do not describe an improvement to the functioning of the computer, technology, or technical field.
	C.  According to applicant’s argument on page 9 of the remarks disclose, “At the very least, the claims are “significantly more than an abstract idea.” Because the recited features are directed to specific improvements to the inter-company transaction agreement and the real-time contract negotiation with little to no human intervention. See paragraph [0050] of PG-Pub. Thus, the claims are directed to “significantly more” than an abstract idea. Accordingly, the claim as a whole amounts to significantly more than an abstract idea and add an inventive concept to the claim.”  The examiner respectfully disagrees.
	The examiner notes the improvement claimed by the applicant is not captured or recited in the body of the claim.  Additionally, none of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of a deal negotiation component, processor, memory, and computer program instructions are well understood, routine and conventional elements that amount to no more than implementing an idea with a computerized system. The additional elements taken in combination add nothing more than what is present when the elements are considered individually.   

Applicant's arguments, see pages 9-15, filed February 8, 2022, with respect to claims 1-5, 7-10, 12-13, and 15-23 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1-5, 7-10, 12-13, and 15-23 have been withdrawn. No prior art has been applied to claims 1-5, 7-10, 12-13, and 15-23.
Objections to claims 1, 3-8, 15, 19, and 20 have been withdrawn.

Claim 20 rejected under 35 U.S.C. 101 (under signals per se) has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sengupta et al. US Publication 20220108412 A1 Adaptive Autonomous Negotiation Method and System of Using 
Sengupta discloses a method of adaptive autonomous negotiation includes receiving a first offer, using a receiver. The method further includes automatically identifying a first negotiator of a plurality of negotiators, using a processor, based on the received first offer, wherein the plurality of negotiators is stored in a memory. The method further includes automatically selecting a first strategy from a plurality of strategies based on the identified first negotiator, wherein the plurality of strategies is stored in the memory. The method further includes automatically selecting an action for responding to the first offer based on the selected first strategy, wherein automatically selected the action includes performing an inverse mapping on the selected first strategy. The method further includes automatically transmitting the selected action, using a transmitter.

Sunder et al. US Publication 20200020061 A1 Method and System for Performing Negotiation Task Using Reinforcement Learning Agents
Sunder discloses a method and system for performing negotiation task using reinforcement learning agents. Performing negotiation on a task is a complex decision making process and to arrive at consensus on contents of a negotiation task is often expensive and time consuming due to the negotiation terms and the negotiation parties involved. The proposed technique trains reinforcement learning agents such as negotiating agent and an opposition agent. These agents are capable of performing the negotiation task on a plurality of clauses to agree on common terms between the agents involved. The system provides modelling of a selector agent on a plurality of behavioral models of a negotiating agent and the opposition agent to negotiate against each other and provides a reward signal based on the performance. This selector agent emulate human behavior provides scalability on selecting an optimal contract proposal during the performance of the negotiation task.

Krasadakis US Publication 20170287038 A1 Artificial Intelligence Negotiation Agent
Krasadakis discloses a  server-implemented framework that automates the discovery and negotiation of product sales online based on buyer- and seller-defined parameters and elasticity thresholds. Artificial intelligence (AI) negotiation agents operate on behalf of the buyers and sellers to locate potential deals, automatically and anonymously negotiate towards the best terms for their respective users based on the parameters set by the users to be important and also based on market conditions. The AI negotiation agents join a multi-stage negotiation session until sufficiently improved offers are obtained for particular products and services. These negotiated, improved, offers are then transmitted to the buyers and sellers for acceptance. The AI agent for Sellers optimizes sales strategy and effectiveness while the AI agent for Buyers improves purchasing decision-making and empowers better deals with less effort.

Ozonat US Publication 20140214690 A1 Determining a Counteroffer
Ozonat discloses storing a set of instructions to determine a counteroffer can include the set of instructions executable by a processing resource to: determine, by an automated agent, a plurality of counteroffers to an offer received by a user; separate, by the automated agent, the plurality of counteroffers into a number of clusters based on content of each of the plurality of counteroffers and a determined distance between each of the plurality of counteroffers; select, by the automated agent, an individual counteroffer from each of the number of clusters based on the offer, characteristics of the user, and the determined distances; and present each of the individual counteroffers.
Ozonat et al. US Publication 20130191238 A1 Automated Negotiation 
Ozonat discloses an agreement is negotiated on behalf of a first party. A region (32) of acceptable terms for the first party is determined. A plurality of offers (15) from a second party is analyzed to detect values for terms that indicate a change in strategy used by the second party when making the plurality of offers (15). A region (57) of acceptable terms for the second party is estimated based on detected locations of changes in strategy. Terms for a new offer (14) from a first party to the second party are provided. The terms of the new offer (14) are within the region (32) of acceptable terms for the first party within a threshold distance from the estimated region (57) of acceptable terms for the second party.

Hadingham et al. US Patent 7373325 Automated Trading for E-Markets
Hadingham discloses a system for use on an electronic network for negotiating contracts between at least one buyer and at least one seller, in which proposals may be made or called for by buyers and/or sellers, and in which each party is represented by a software agent.

Flanagan et al. US Patent 7149724 B1 System and Method for an Automated System of Record
Flanagan discloses an automated system of record creates and administers a sponsored community for participants. Participants use an automated negotiations engine for iterative, multivariate negotiations that stores each set of terms at each iteration to form a system of record. The automated negotiations engine can also be used to propose and negotiate specifications, prototypes and implementations of other systems. An active contract feature informs the results of such negotiations, by incorporating predefined templates to track activity related to the concluded negotiation. The system implements a higher level of security by validating activities against the originally negotiated terms. A contract authority assigns a unique identifier to each transaction to track activities against the transaction for analysis and reporting. A multiple repository enables users to maintain the non-repudiation data for transactions in which they participate at user designated locations. Participants can also use process mining to measure the effectiveness of processes.

Karp US Publication 20060160593 A1 Negotiation System and Processor-Based Method
Karp discloses a processor-based method for automated negotiation with continuous game moves. A game tree is constructed with a root node that represents a current state of the negotiation. The game tree is evaluated, and a next offer selected. A range-term is defined based on the continuous game moves and the range-term is treated as a single continuous variable in the game tree. Expansion of a branch of the game tree is halted at a range-term node for which only the range-term was changed in a previous move leading to that range-term node. An optimum payoff value for each range-term node is then determined and output to a computer peripheral.

Karp US Publication 20040243495 A1 Automated Negotiation
Karp discloses a system and method for automated negotiation. An embodiment of the method for automated negotiation comprises constructing a game tree based on an offer received from an opponent; evaluating the game tree; and selecting a counteroffer based on the evaluation of the game tree.

Mitsuoka et al. US Publication 20040172371 A1 Automated Negotiation
Mitsuoka discloses a system supports automated negotiations between any number of appropriately enabled computing devices. These devices provide for automated negotiation of potential transactions using an iterative process in which multiple proposal are exchanged between negotiating parties.
Guo et al. US Publication 20030204466 A1 Multiparty Negotiation Method and Apparatus
Guo discloses a method and structure for performing a negotiation on a computer network, including initiating an auction and determining whether a Pareto-Optimal point is satisfied for the auction.

Bartolini et al. US Publication 20030187648 A1 Apparatus and Method for an Automated Negotiation
Bartolini discloses a method and associated apparatus for negotiating automatically involve the following. A committing and undeniable negotiation proposal is submitted anonymously by a participant to a central server prior to agreement formation. The server matches a compatible proposal to the participant's committing and undeniable negotiation proposal to form an agreement. The server verifies, with the participant's collaboration, that the matched committing and undeniable proposal forming the agreement belongs to the participant.

Dan et al. US Publication 20020178103 A1 Automated Dynamic Negotiation of Electronic Service Contracts
Dan discloses a method for automating contract negotiation between a plurality of parties over a communications network. The parties communicate and agree upon a negotiation protocol before commencing the negotiation in a meta contract that is formed to govern or control the negotiation process. The automatic negotiation may include at least one sub negotiation. Machine-executable rules are specified to enable an automatic negotiation to take place between servers over a communications network. A successful negotiation may result in the formation of an electronic commerce contract. Each party may maintain the contract state of the overall negotiation, which may take place among two or more parties, wherein at least one party may be represented by a broker. Thus, complex negotiations may be handled automatically by the inventive method. The negotiation may be conducted semi-automatically to allow for human intervention in the negotiation process.

Hoyt et al. US Patent 6067531 Automated Contract Negotiator/Generator System and Method
Hoyt discloses a contract system automates negotiation and generation of contract documents by managing the work flow in a contract approval process. Multiple users, coupled by a computer network, access a contract database containing multiple contracts with multiple contract components therein. The system manages communications and security between a client system and the contract database. A client applet facilitates user input at the client system and assists in a standardization of legal phrasing and contract negotiation. The client applet enforces business rules to qualify a contract for expedited approval. Generalized templates are employed to enable rapid prototyping and creation of new contracts. A method governs the automated contract negotiation and generation process within a business organization with assistance from a graphical user interface.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682